PER CURIAM.
The appellant herein appeals a final judgment pursuant to a jury verdict. Appellant had disclaimed coverage under a provision in its insurance policy requiring the insured to give appellant written notice of any accident as soon as practicable.
The trial judge denied the appellant’s motion for a directed verdict and allowed the question of whether or not the insured had given the appellant written notice of the accident as soon as practicable to go to the jury.
After a careful review of the record on appeal and the briefs filed herein, we hold that there was competent substantial evidence to support the jury’s finding that the insured had given the notice as soon as practicable as required by the insurance policy.
The appellant’s second and third points on appeal urge that the trial court erred in certain instructions to the jury. We have read the instructions in full and hold that the jury was properly instructed on all issues in the case.
Affirmed.
ALLEN, Acting C. J., and PIERCE and HOBSON, JJ., concur.